DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"multi-user collaboration system", “locking mechanism”, “program instructions” in claims 2, 4, 6-14, 16, 18 and 20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal:
Claims 8-14 recite “computer program product” and “computer-readable storage media” that could be transitory.
Claim 15 recite “computer-readable storage media” that could be transitory.
Regarding claims 16-20, dependent claims inherit the deficiencies of their respective parent(s).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lection US 20180059644 A1 in view of Kline US 20180284692 A1.

Regarding claim 1, Lection teaches a computer-implemented method ([0056] method of verifying and modifying 3D printing processes), the method comprising:
identifying, by one or more processors, one or more sensors, wherein the one or more sensors track the user’s hand and finger movements ([0058] stylus); 
monitoring, by one or more processors, during production of a three dimensional (3D) object, the one or more sensors for modification to a holographic projection representing the 3D object, wherein the user’s hand and finger movements modify the holographic projection representing the 3D object (Figs. 6-7 [0056] [0070] – [0072] [0074] user adds new object to combine with partially printed object by interacting with holographic projection including holographic image created from scanned partially completed 3D printed object); 
identifying, by one or more processors, a modification to the 3D object represented by the holographic projection (Fig. 7 [0072]); 
generating, by one or more processors, a modification request based, at least in part, on the identified modification (Fig. 7 [0072] digital file being used by the 3D printing process be updated); and 
updating, by one or more processors, production of the 3D object, based, at least in part, on the modification request ([0072] 3D printing process resumed with updated file).
Lection does not explicitly teach the one or more sensors is worn by a user.
Kline teaches the one or more sensors is worn by a user ([0031] wearable sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lection to incorporate the teachings of Kline because they all directed to modifying holographic representation of object to be 3D printed. Using wearable sensor by a user will help interact with the holographic projection.
Lection teaches:

    PNG
    media_image1.png
    777
    1269
    media_image1.png
    Greyscale

[0056] …, the methods and systems of the illustrated embodiments provide novel approaches for 3Dprinting an object, or more specifically, for verifying and modifying 3D printing processes, that provide the user with real-time information regarding the current state of the printed object as well as the ability to make changes to the process before it's completed. In one example, during a 3D printing process to form a 3D printed objected, a partially completed 3D printed object formed by the 3D printing process is scanned. A shape of the partially completed 3D printed object is determined based on scanning of the partially completed 3D printed object. A holographic object is caused to be generated based on the determined shape of the partially completed 3D printed object.

    PNG
    media_image2.png
    786
    889
    media_image2.png
    Greyscale

[0058] …, the computing device may be able to detect the presence of a user input device (e.g., a user's finger or a stylus) in, on, or near the holographic object such that the user may interact with the holographic object. …
[0070] Referring to FIG. 6, the computing device 100 is again shown as generating multiple holographic objects on (or above) the screen 102. As before, the holographic objects include a first holographic object 120 and a second holographic object 122, and again, the first holographic object 120 may correspond to the current state of the partially completed 3D printed object as determined by the data retrieved from the most recent scan from the sensors monitoring the 3D printing process. …
[0071] …, the second holographic object 122 corresponds to a change (e.g., an addition) that may be made to the 3D printed object. In particular, the user may use, for example, his or her hand 112 (or another user input device) to “add” the shape indicated by the second holographic object 122 to the first holographic object 120. For example, the user may select the second holographic object 122 with his or her hand 112 and “drag” it to a position on top of the first holographic object 120, as indicated by arrow 124 in FIG. 6.

    PNG
    media_image3.png
    600
    809
    media_image3.png
    Greyscale

[0072] FIG. 7 illustrates the first holographic object 120 and the second holographic object 122 of FIG. 6 after the second holographic object 122 has been positioned on top of the first holographic object 120, resulting in a composite (or combined) holographic object 126. In response, the digital file being used by the 3D printing process may be updated so that the 3D printing process resumes depositing material so that the final 3D printed object will reflect the composite holographic object126 (i.e., the first holographic object 120 combined with the second holographic object 122).
Kline teaches:
[0031] …, rather than a stylus 110, the user 108 may utilize a glove or other wearable apparatus having sensors affixed thereto. ....

Regarding claims 8 and 15, Lection and Kline together teach the claimed method. Therefore, they teach the program and system for implementing the method steps.

Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lection in view of Kline as applied to claims 1, 8 and 17, further in view of Thomas-Lepore US 20170173889 A1.

Regarding claim 2, neither Lection nor Kline explicitly further teaches the one or more sensors worn by the user are connected to a multi-user collaboration system for the modification of the holographic projection representing the 3D object.
Thomas-Lepore the one or more sensors worn by the user are connected to a multi-user collaboration system for the modification of the holographic projection representing the 3D object (Fig. 3 [0072] [0093] system 300 allows multi-users to stack objects to be printed during a print).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lection to incorporate the teachings of Thomas-Lepore because they all directed to modifying the objects to be printed in 3D printer. Allowing multi-user to collaborate for modification the holographic projection representing the 3D object will help improve the efficiency of the 3D printing.

Regarding claim 3, Lection and Thomas-Lepore further teach:
monitoring, by the one or more processors, the production of the 3D object, wherein a portion of the 3D object has already been created; 
determining, by the one or more processors, that the modifications of the 3D object represented by the holographic projection are associated with portions of the 3D object that have not already been created; and 
communicating, by the one or more processors, the modifications of the 3D object represented by the holographic projection to the multi-user collaboration system (Lection: Figs. 6-7 [0056] [0070] – [0072] [0074] user adds new object to combine with partially printed object by interacting with holographic projection for updating the production; Thomas-Lepore: Fig. 3 [0072] [0093] system 300 allows multi-users to stack objects to be printed during a print).

Regarding claim 4, Thomas-Lepore further teaches generating, by the one or more processors, an incompatibility alert in response to determining that the modifications of the 3D object represented by the holographic projection conflict with a modification of the 3D object represented by the holographic projection from a second user of the multi-user collaboration system ([0095] inform the user that model from the user conflicts with locked object placed by other user).

Regarding claim 5, Thomas-Lepore further teaches generating, by the one or more processors, an incompatibility alert in response to determining an incompatibility between the modifications of the 3D object represented by the holographic projection and the portion of the 3D object that has already been created (Fig. 3 [0072] [0093] [0117] system 300 allows multi-users to stack objects to be printed during a print, user is alerted when the attempt object is incompatible with the objects printed).

Regarding claim 6, Thomas-Lepore further teaches the multi-user collaboration system includes a locking mechanism to prevent one or more users from modifying the 3D object represented by the holographic projection while a user is currently modifying the 3D object represented by the holographic projection ([0094] lock the object to prevent movement).

Regarding claim 7, Thomas-Lepore further teaches the multi-user collaboration system allows the user to access and simulate modifications of other users to the holographic projection representing the 3D object ([0094] one user may move an object placed by another user).

Regarding claims 9-14 and 16-20, Lection, Kline and Thomas-Lepore together teach the claimed method. Therefore, they teach the program and system for implementing the method steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Biswas US 20130144566 A1 teaches alerting incompatible modification to combine 3D components and locking mechanism with collaborative platform for modification of 3D object by multi-users.
Kaptsan US 20170186064 A1 teaches collaboration platform for modifying 3D object with locking mechanism to prevent conflicting modification from different users.
Tomizuka US 20180136815 A1 teaches collaboration for editing holographic map image.
YOO US 20160054726 A1 teaches checking compatibility of modification to a 3D object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115